Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The action is in response to the Applicant’s communication filed on 04/30/2021.
Claim 2 is cancelled by the applicant.
Claims 1, 3-15 are pending, where claims 1 and 15 are independent.
The foreign priority claim objection has been withdrawn for providing English translation of the non-English foreign application. 
The drawing and specification objections have been withdrawn because the arguments and amended drawings overcome the objections.
The obviousness-type provisional double patenting rejection set forth in the Non-Final Office Action mailed on 11/30/2020 is maintained since the Applicant has not submitted a Terminal Disclaimer and other related applications have not yet been patented. See MPEP 1490 (VI) D.

Response to Arguments
Applicant's arguments filed on 04/30/2021 have been fully considered but they are not persuasive. 
As to pages 10-12, applicant argues Hille/Meehan does not teach or suggest "an adapter looped in the cable between the control device and the manual control" as recited in the amended claim 1 and 15.


As to page 8, applicant argues "clams 1 and 15 set forth that the manual operator control unit is connected to the control device via a cable. Claims 21 and 36 of co-pending application 16/067510 lack this limitation -- withdrawal of the non-statutory double patenting rejection". 


Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16/956305, 16/964503, 16/491412, 16/335193, 16/067510 and 16/067519) stand pending and yet to be examined. These are plurality of Co-pending related Applications and Terminal Disclaimer is proper. See MPEP 804 and 1490 (VI) D.   
Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting over claims 21 and 36 of copending U.S. Patent application No. 16/067510 (corresponding to USPGPub No. 2019/0008284).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/067510 (corresponding to USPGPub No. 2019/0008284) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/383281 
US Application 16/067510 (corresponding to USPGPub No. 2019/0008284)
Title 
FURNITURE DRIVE AND PIECE OF FURNITURE HAVING SUCH A FURNITURE DRIVE
SLEEPING OR RECLINING FURNITURE AND ELECTRIC MOTOR FURNITURE DRIVE FOR SUCH FURNITURE
Claim 1. A furniture drive, comprising: 

a manual control including a manual operator control unit which is connected to the control device via a cable for activating the adjustment drive via a first transmission path for operator control commands; and 
an adapter looped in the cable between the control device and the manual control to establish a second transmission path for operator control commands.


a manual operation unit for operating the adjusting motors;
 a sensor linkable to the furniture and configured to detect vibration and/or sound; and 
an analyzing unit connected to the sensor and configured to process and analyze a signal generated by the sensor and to detect a physiological parameter of a person using the sleeping or reclining furniture.



	Claims 1 and 15 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 36 of co-pending application 16/067510 (corresponding to USPGPub No. 2019/0008284). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “manual operator control unit which is connected to the control device via a cable for activating the adjustment drive via a first transmission path for operator control commands” of the application is equivalent to the limitation “a manual operation unit for operating the adjusting motors; a sensor linkable to the furniture” of the co-pending application) in scope and they use the similar limitations and produce the same end result of electric motor furniture drive.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP 804.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 3-15 are rejected under 103 as being unpatentable over Hille, (USPGPub No. 2015/0130595 A1 published one year before the effective filing date of the instant application) in view of Meehan, (USPGPUb No. 2013/0289770 A1).
(Hille [abstract] “motorized furniture drive assembly (10) comprises at least one motorized furniture drive (3); at least one drive control” see Fig. 1-4); 
an electromotive adjustment drive (Hille [0053-63] “adjusted by the electromotive furniture drive” [abstract] see Fig. 1-4); 
a manual control including a manual operator control unit which is connected to the control device via a cable for activating the adjustment drive via a first transmission path for operator control commands (Hille [0053-63] “adjusted by the electromotive furniture drive - communication adaptation device 5 communicates with the communication device 4 in the manner of the communication device 4” [0001-20] “manual control unit - manual switches and arranged either in wire-bound or wireless manner” [abstract] “communicate with the at least one communication device (4) by means of a primary wireless transmission path and to communicate with the at least one receiving device by means of a secondary wireless transmission path” see Fig. 1-4, primary communication means first transmission control path and inherently provides manual operator control); and 
an adapter looped in the [cable between the control device and the manual control] to establish a second transmission path for operator control commands (Hille [abstract] “communicate with the at least one receiving device by means of a secondary wireless transmission path” [0053-63] “adjusted by the electromotive furniture drive - communication device 4 communicates via the communication adaptation device 5 with the electromotive furniture drive 3 via wireless transmission link” [0095] “connections provided on the communication adaptation device 5 - comprises at least one, plug-in connection connected to a plug-in connection of a further control unit (e.g. control box) either via a cable or directly in that control unit plugged into the communication adaptation device 5” see Fig. 1-4, secondary wireless means second transmission via receiving device, elements 13 14 and 15 provides the looing via cable with the secondary reference Meehan).
But, Hille does not exclusively teach the limitations cable between the control device and the manual control.
However, Meehan discloses cable between the control device and the manual control (Meehan [0524-526] “electronic facility 140 operatively coupled to - a wire remote 3418, a wireless remote 3420, a Y cable 3422 - wired communications path available between controller 150 and a number of other devices” [0253-264] “remote control 118 and communications module 144 user initiated by pressing a button - fully automatic - manual, or the like - two different remote control 118 and communications module 144 combinations” [0334] [0373-379] [0425], see Fig.1-54, remote communication may be wired by cable or wireless between control device and controller in Fig. 34). 
Hille and Meehan are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain furniture control.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities cable between the 

Claim 2. (Cancelled). 
As to claim 3, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter includes a receiver for waves or signals of the second transmission path (Hille [0053-63] [abstract] see Fig. 1-4, elements 5, 15 adaptation device as receiver). 

As to claim 4, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 3, wherein the receiver is a radio receiver, said second transmission path including a wireless radio transmission of the operator control commands (Hille [0053-63] [abstract] see Fig. 1-4, elements 5, 15 adaptation device of radio signal receiver).

As to claim 5, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter is configured for transmission according to a WLAN protocol, Bluetooth protocol or ZigBee protocol (Hille [0053-63] “communication adaptation device 5 communicates with the communication device 4 in the manner of the communication device 4 via Bluetooth, wireless LAN, radio, ZigBee, radio with individual transmission protocols or the like” [abstract] see Fig. 1-4). 

As to claim 6, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 3, wherein the receiver is or includes a microphone, said second transmission path including a sound transmission of the operator control commands (Meehan [0055] “auxiliary system include an audiovisual system, an audio system” [011-54] see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio system includes sound transmission).

As to claim 7, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter includes a local speech analysis device in order to recognize spoken operator control commands (Meehan [0055] “auxiliary system include an audiovisual system, an audio system” see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio system recognize sound and analysis to transmit).

As to claim 8, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 1, wherein the adapter is connectable to an external speech analysis device in order to recognize (Meehan [0055] “auxiliary system include an audiovisual system, an audio system” see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio system obviously external device and coupled to controller via IF as adapter).

As to claim 9, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 7, wherein the local speech analysis device acts with a priority which is higher than a priority of the manual control (Meehan [0096-97] “controlling the adjustable bed in response to the first command, failing to receive, via the first communication channel and prior to expiration of the timeout period, a second command for controlling the adjustable bed” [0515-518] [0555] [0011-55] see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio is assumed as first transmission for higher priority).

As to claim 10, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 7, wherein the adapter is connectable to an external speech analysis device in order to recognize spoken operator control commands, said local speech analysis device acting with a priority which is higher than a priority of the external speech analysis device (Meehan [0096-97] “controlling the adjustable bed in response to the first command, failing to receive, via the first communication channel and prior to expiration of the timeout period, a second command for controlling the adjustable bed” [0515-518] [0555]  [0011-55] see Fig. 1, 9-10, 15-21, 27-40, 46-54, audio is assumed as first transmission for higher priority).

As to claim 11, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 3, wherein the receiver includes an optical sensor, said second transmission path including an optical transmission of the operator control commands (Meehan [0506-520] “different communications media e.g., copper wire vs. optical cable vs. air - an optical source/detector” [0439-705] [0011-60] see Fig. 1, 9-10, 15-21, 27-40, 46-54, optical cable for optical transmission and optical detector and sensor).

As to claim 12, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 11, wherein the adapter is configured to evaluate signals of the optical sensor for a gesture control of the furniture drive (Meehan [0519-20] “motion sensor 3202 include a Hall effect sensor, an optical source/ detector pair separated by a material that is alternately transparent and opaque” [0439-705] [0011-60] see Fig. 1, 9-10, 15-21, 27-40, 46-54, motion sensor provides gesture control).

As to claim 13, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
(Hille [0054-76] “communication adaptation device 5 comprises a housing 5a” [abstract] see Fig. 1-4).
As to claim 14, the combination of Hille and Meehan disclose all the limitations of the base claims as outlined above.  
The combination further discloses The furniture drive of claim 13, wherein the adapter includes a housing, said plug being formed integrally with the housing of the adapter (Hille [0054-76] “potential selector switch 5e, with which the type of communication can be selected for the primary transmission link 6 instead of an automatic selection” [abstract] see Fig. 1-4, element 5e for manual selection).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Chacon, et al. USPGPub No. 2010/0302044.
Rinker, EP 2036524 European Patent Application (IDS). 
Ball, et al. USPGPub No. 2009/0056027. 
Hille, et al. USPGPub No. 2015/0035457.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119